

116 HR 5591 IH: Critical Habitat Improvement Act
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5591IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2020Mr. Johnson of Louisiana (for himself, Mr. Gosar, Mr. McClintock, Mr. Crawford, Mr. Newhouse, Mr. Gianforte, and Ms. Cheney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to add requirements to the designation of areas as
			 critical habitats, and for other purposes.
	
 1.Short titleThis Act may be cited as the Critical Habitat Improvement Act. 2.Requirements for critical habitat designation (a)Definition of critical habitatSection 3(5) of the Endangered Species Act of 1973 (16 U.S.C. 1532(5)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)The term critical habitat for a threatened species or endangered species means—
 (i)the specific areas of habitat within the geographical area occupied by the species, at the time such species is listed in accordance with the provisions of section 4 of this Act, that the Secretary determines have physical or biological features that—
 (I)are essential to the conservation of such species; and (II)may require special management consideration or protection; or
 (ii)the specific areas of habitat outside the geographical area occupied by the species, at the time such species is listed in accordance with the provisions of section 4 of this Act, that the Secretary determines—
 (I)are essential for the continued survival of such species; (II)are able to sustain occupancy by such species at the time of the determination described in this clause; and
 (III)have physical or biological features that— (aa)are essential to the conservation of such species; and
 (bb)may require special management consideration or protection.; and (2)by adding at the end the following:
					
 (D)Identification of featuresIn making a critical habitat designation under section 4(a)(3)(A)(i), the Secretary shall identify with specificity the constituent elements of any physical or biological features that form the basis for such designation.
						.
 (b)Priority for designating critical habitatSection 4(a)(3) is amended at the end by adding the following:  (C)Priority for designating critical habitatThe Secretary may not designate habitat outside the geographical area occupied by the species as critical habitat unless such designation is necessary to ensure the continued survival of such species.
					.
			